Citation Nr: 1708019	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO. 10-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. During the course of the appeal, the claims file was transferred to the RO in Des Moines, Iowa, where jurisdiction over the appeal now lies. 

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). However, the Board was unable to produce a written transcript of the hearing due to technical difficulties in its Digital Audio Recording System. The Veteran declined an opportunity to testify at another hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In a March 2016 decision, the Board denied the Veteran's claim of service connection for hypertension, to include as secondary to his service-connected disabilities. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC), and the parties agreed to remand the issue to the Board on the basis of an insufficient VA examination. Specifically, the parties agreed that the July 2015 examination was insufficient because the rationale provided "is only a listing of potential risk factors, with quotes from medical literature, but no real exposition of basis for the conclusion given." See December 2016 Joint Motion for Remand. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE JULY 2015 VA EXAMINER and request that she again review the file and respond to the below inquiries. If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's hypertension. 

THE EXAMINER IS ADVISED THAT BASED ON THE FACTS IN THIS CASE, SHE MUST RESPOND TO THE INQUIRIES BELOW, WITHOUT REGARD TO ANY VA EXAMINATION PROTOCOLS. 

Based upon a review of the relevant evidence, the January 2009, April 2012, and July 2015 physical examinations, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's hypertension have its onset during service or within the first year post-separation from service?

b. Is the Veteran's hypertension proximately due to any of his service-connected disabilities, to include his diabetes mellitus, ischemic heart disease, coronary artery disease, atherosclerosis, or PTSD? 

c. If the Veteran's hypertension is not proximately due to any of his service-connected disabilities, is the Veteran's hypertension AGGRAVATED by any of his service-connected disabilities?

The Examiner is advised that she must discuss hypertension as it pertains specifically to this Veteran. Please do not merely discuss potential risk factors as outlined in medical literature.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




